UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 September 7, 2010 Date of Report (Date of earliest event reported) INOLIFE TECHNOLGIES, INC. (Exact name of registrant as specified in its charter) NEW YORK 0-50863 30-0299889 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 400 RALEIGH, NORTH CAORLINA (Address of principal executive offices) (Zip Code) (919) 676-5334 Registrant's telephone number, including area code o Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)Jan Kaplan, the Chief Financial Officer of InoLife Technologies Inc., resigned from his position on September 7, 2010. Mr. Kaplan did not have any disputes with the Company. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d)Exhibits None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InoLife Technologies Inc. (Registrant) September 13, 2010 By: /s/ Gary Berthold Gary Berthold, CEO 3
